COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:     Elena Markovsky v. Kirby Tower, L.P.

Appellate case number:   01-13-00516-CV

Trial court case number: 2009-03458

Trial court:             11th District Court of Harris County

       Appellant Elena Markovsky has moved to abate this appeal to permit the trial
court to render a final judgment. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex.
2001). The motion is GRANTED. The appeal is abated and removed from this Court’s
active docket to permit the trial court to render a final judgment. If a supplemental
clerk’s record containing a final judgment is not received within 30 days of the date of
this order, the appeal will be dismissed for want of jurisdiction unless Markovsky moves
to extend the abatement and an extension is granted. See TEX. R. APP. P. 42.3(a),
43.2(f); McNally, 52 S.W.3d at 196.

       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record containing a final judgment is filed in this Court.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually        Acting for the Court


Date: September 25, 2014